Citation Nr: 0431959	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-05 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to July 1, 1999, for 
the award of service connection for anxiety disorder, 
depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  In a final decision dated in December 1997, the RO found 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a nervous condition. 

2.  Following the final disallowance in December 1997, an 
application to reopen the veteran's claim of entitlement to 
service connection for depression and anxiety, was first 
received on July 1, 1999. 


CONCLUSION OF LAW

The requirements for an effective date prior to July 1, 1999, 
for the grant of service connection for anxiety disorder, 
depressive disorder, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a decision issued in November 1985, the Board denied 
service connection for an acquired psychiatric disorder.  The 
Board found that a personality disorder was demonstrated 
during service, any anxiety manifested during service was 
situational and resolved, and, generalized anxiety disorder 
diagnosed after service was not shown to have begun in 
service and persisted after service.  Based on the foregoing 
findings, the Board denied entitlement to service connection 
for an acquired psychiatric disorder.  The veteran did not 
appeal the Board's decision to the Court of Appeals for 
Veterans Claims (Court).

On September 23, 1997, the veteran submitted an application 
to reopen his claim of entitlement to service connection for 
a nervous condition.  However, he failed to submit new and 
material evidence to support such an application.  Therefore, 
in December 1997, the RO denied the veteran's claim to 
reopen.  In connection with notification of the denial, the 
veteran was informed of his appellate rights.  He did not 
appeal the decision. 

Thereafter, on July 1, 1999, the veteran submitted another 
application to reopen his claim of entitlement to service 
connection for depression and anxiety.  In a January 2001 
rating decision, the RO reopened the veteran's claim as new 
and material evidence consisting of post-service medical 
evidence had been received, and, granted service connection 
for anxiety disorder, depressive disorder, evaluated as 70 
percent disabling, effective July 1, 1999.  The veteran was 
informed that an effective date of July 1, 1999, was assigned 
because it was the date the reopened claim for benefits was 
received. 

In October 2002, the veteran applied for an effective date 
prior to July 1, 1999, for the grant of service connection 
for anxiety disorder, depressive disorder.  Such claim was 
denied in December 2002.  He contends that his effective date 
should be in 1993.  The veteran argues that since the RO did 
not forward copies of his service medical records to him, his 
physician was unable to verify that the veteran had been 
hospitalized during service and thus render an opinion that 
the veteran's current psychiatric disability was related to 
his military service until April 1999.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

With respect to the duty to notify, the December 2002 rating 
decision on appeal and the February 2003 statement of the 
case specifically advised the veteran that, following a final 
decision, his application to reopen his service connection 
claim based on new and material evidence was received on July 
1, 1999.  Also, the statement of the case further informed 
the veteran of the regulations pertaining to effective dates 
as well as VA's duties to notify and assist under 38 C.F.R. 
§ 3.159, with reference to the relevant VCAA cites in the 
United States Code.  

The Board emphasizes that the veteran's argument on appeal is 
limited to his interpretation of governing legal authority, 
to include his contention that since the RO delayed in 
sending his service medical records, his physician's nexus 
opinion was not available until April 1999.  As such, all 
pertinent information and evidence is already contained in 
the claims file.  There is no outstanding information or 
evidence that would help substantiate the veteran's claim.  

VA's General Counsel has held that in cases where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004).  

Moreover, in the circumstances of this case, where there is 
no legal basis for entitlement to an effective date prior to 
July 1, 1999, a remand for additional development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Additionally, because the RO has 
provided the veteran with all required notice relevant to the 
legal basis for the denial of his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

Analysis

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the rating decision finding that no 
new and material evidence had been submitted was issued in 
December 1997.  The veteran was advised of the decision and 
of his appellate rights.  No further communication regarding 
a claim for service connection was received from the veteran 
until July 1, 1999.  Thus, the December 1997 decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991) [West 2002]; 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [2004].

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  

Under 38 C.F.R. § 3.400(r), the effective date based on a 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later. 

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that July 1, 
1999, is the correct date for the grant of service connection 
for anxiety disorder, depressive disorder.  The Board 
acknowledges the veteran's contention that he is entitled to 
an earlier effective date of 1993 for his award of service 
connection based on the RO's delay in sending copies of his 
service medical records.  However, VA regulations establish 
clear guidelines for the assignment of effective dates for 
service connection based on the date claims are received, 
rather than the date upon which supporting evidence is 
submitted.  As such, the veteran is not entitled to an 
effective date prior to July 1, 1999, for the following 
reasons.  

As discussed previously, the December 1997 decision became 
final as the veteran did not initiate an appeal by filing a 
notice of disagreement with the decision or perfect an appeal 
within the allowed time period.  38 U.S.C.A. § 7105(c) (West 
1991) [West 2002]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1997) [2004].  Thereafter, the veteran reopened his claim of 
entitlement to service connection for depression and anxiety 
with post-service medical evidence demonstrating that current 
anxiety disorder, depressive disorder, was related to his 
military service.  Regulations provide that the effective 
date based on new and material evidence other than service 
department records received after the final disallowance is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  Also, the effective date based on 
a reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  As the veteran 
reopened his claim with new and material evidence, other than 
service department records, received after the final 
disallowance in December 1997, the correct effective date of 
his grant of service connection is July 1, 1999, the date of 
receipt of his application to reopen his claim.  See 38 
C.F.R. § 3.400(q)(1)(ii); (r).


ORDER

An effective date prior to July 1, 1999, for the award of 
service connection for anxiety disorder, depressive disorder, 
is denied



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



